Case 1:19-cv-04216-ILG-PK Document 125 Filed 07/14/21 Page 1 of 3 PagelD #: 1548

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

 

KASHMIR GILL,
Case No. 1:19
Plaintiff, : ev-04216 (LG) (PK)

Vv.

JUS BROADCASTING CORP.;

JUS PUNJABI, LLC; JUS ONE CORP;
JUS BROADCASTING CORP PVT and
PENNY SANDHU,

Defendants.

 

x
DECLARATION OF PENNY K. SANDHU IN RESPONSE
TO THE MINUTE ORDER ENTERED JULY 6, 2021

PENNY K. SANDHU declares under penalty of perjury as follows:

1. I am a defendant in this litigation. I am also the founder, President, Chief
Executive Officer and owner of the entity defendants, JUS Broadcasting Corporation, JUS Punjabi,
LLC, JUS One Corp., and JUS Broadcasting Corp PVT LTD (collectively, “JUS Broadcasting”).
Except as otherwise specifically indicated, I have personal knowledge of the facts set forth in this

declaration.

Introduction and Purpose of This Declaration
2. On July 6, 2021, this Court (Hon. Peggy Kuo, U.S. MJ.) issued a minute
order which appeared on the docket of this action. In relevant part, that minute order stated:

Before the Court can rule on Plaintiffs cross-motion [120] for the Court to
“adopt a protocol to cull the Google emails, including appointing a neutral
individual to perform the process...” [120-1 at 5], Defendants must provide
written details for the culling process they used to determine which emails
were included in the production to Plaintiff. Defendants must state at a
minimum, (1) their methodology for running the key word search terms
(whether it was done manually with each key word or whether a particular
program or application was used), (2) whether they limited production
based on the sender or recipient of emails, (3) whether they omitted certain
types or categories of emails, (4) whether they used any criteria other than
Case 1:19-cv-04216-ILG-PK Document 125 Filed 07/14/21 Page 2 of 3 PagelD #: 1549

the agreed-upon key word search terms to “cull” the emails (and if so what
those criteria were and how they were implemented), and (5) whether they
have withheld any emails based on privilege. [See Dkt. entry on July 7,
2021; emphasis supplied. ]

3. In the balance of this declaration, I will respond to the specific issues
identified in the July 7, 2021 order.

(i) “Methodology”

4, When I received directly from Google LLC (“Google”) the thumbdrive
containing emails sent through or received from my Google account, I utilized the “Outlook”
application and initially determined that the Google-provided thumbdrive contained more than
300,000 emails sent from and received by me for the period spanning 2011 to the present.

5. Again using the Outlook application, I ran the key word search terms
through the emails extracted by “Outlook” involving emails exchanged between
penny@jusbroadcasting.com and kashmirgill@jusbroadcasting.com.

(ii) “Limitations”

6. “Outlook” placed no limitations based on the sender or recipient of the
penny@jusbroadcasting.com and kashmirgill@jusbroadcasting.com emails extracted from the
total of several hundred thousand emails in the Google thumbdrive which were sent by, or received
to, penny@jusbroadcasting.com.

(iii) The Issue of “Omissions”

7. Neither the “Outlook” program nor I omitted any “types or categories of

emails.” See Dkt. Entry dated July 6, 2021.
Case 1:19-cv-04216-ILG-PK Document 125 Filed 07/14/21 Page 3 of 3 PagelD #: 1550

8. Neither the “Outlook” application nor-I “sed any criteria other than the
agreed-upon key word search terms to ‘cull’ the emails {and ifse, what those criteria were and how
they were implemented)...” (id ).

9, All emails containing the key words as a result of the process described in
this declaration were produced to plaintiff's counsel after I sent them by computer transmission to

defense counsel. Nothing was withheld, and no claims of attorney-client privilege were asserted!

Dated: Long Island City, New York ov a
July 14, 2021 .

pe K. SANDMU

"hh merits emphasis that al of the emails recently sent to plaintiff's counsel as a result of the process
described in this declaration were also provided at an early stage of this action by defendants to plaintiff
Indeed, the earlier production of emails was even more extensive since key words were not utilized and the
entire issae of key words had not even arisen at that earlier point. Moreever, plaintiff's own earlier
production of approximately 14,000 pages of documents appears to contain the same emails Which
defendants have now twice produced to plaintiff,

3

 
